\DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2021 has been entered. 
This action is in response to the papers filed on March 16, 2021.  Applicants' arguments and amendments to the claims filed March 16, 2021 have been entered.  Claim 8 has been amended, claims 5-6, 12, and 13 have been cancelled, and claims 14 and 15 have been newly added.  Claims 1-4 and 7 stand withdrawn as drawn to the non-elected invention.  Claims 1-11 and 14-15 are pending.  Claims 8-11 and 14-15 are under current examination.  
Priority
Acknowledgment is made of applicant's claim for foreign priority to the filing dates of the PCT Patent Application Serial No. JP2016/079056 filed on September 30, 2016 and Japanese Patent Application Serial No. JP2015193844 filed on September 30, 2015


 Claims 8-11 were rejected in the Office Action mailed September 16, 2020 under 35 U.S.C. 103 as being unpatentable over the combination of Hasegawa et al. (Pub. No.: JP 4916200; Pub. Date: 2012-04-11, Earliest Pub. Date: 2006-04-11).  Applicant’s amendment renders the previous rejection moot.  Applicant has amended base claim 8 to include the additional limitations that the instantly claimed  medical patch comprises at least one salt of the basic drug is at least one selected from the group consisting of fentanyl citrate, morphine sulfate, oxycodone hydrochloride, buprenorphine hydrochloride, oxybutynin hydrochloride, tamsulosin hydrochloride, tolterodine tartrate. rasagiline mesylate, pergolide mesylate, amantadine hydrochloride, trihexyphenidyl hydrochloride, ropinirole hydrochloride, lidocaine hydrochloride, procaine hydrochloride. donepezil hydrochloride, memantine hydrochloride, tandospirone citrate, methylphenidate hydrochloride, lurasidone hydrochloride, chlorpromazine hydrochloride, imipramine hydrochloride, asenapine maleate, salbutamol sulfate, clenbuterol hydrochloride, tulobuterol hydrochloride, procaterol hydrochloride, butorphanol tartrate, perisoxal citrate, enalapril maleate. propranolol hydrochloride, bisoprolol hydrochloride, clonidine hydrochloride, diltiazem hydrochloride, verapamil hydrochloride, isosorbide dinitrate, ketotifen fumarate. chlorpheniramine maleate. azelastine hydrochloride, diphenhydramine hydrochloride, granisetron hydrochloride, ramosetron hydrochloride, palonosetron hydrochloride and ondansetron hydrochloride; and wherein the adhesive composition does not comprise an additive used for converting the at least one salt of the basic drug into a free base.  Hasegawa does not disclose the instantly claimed salt of the basic drug.  Nor does Hasegawa limit additives that would not convert a free base to a salt, thereby reduction the tack and peel force of the adhesive.  Accordingly, the rejection is hereby withdrawn.

	Claims 8-11 and 13 were rejected in the Office Action mailed September 16, 2020 under 35 U.S.C. 103 as being unpatentable over the combination of Hasegawa et al. (Pub. No.: US 2005/0214529; Pub. Date: Sep. 29, 2005) and Rolf (Pub. No.: US 2007/0026056; Pub. Date: Feb. 1, 2007).  Applicant’s amendment renders the previous 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew Freistein on April 6, 2021.
The application has been amended as follows:

In the claims
The following claims have been amended as follows:
Claim 1 has been cancelled.
Claim 2 has been cancelled.
Claim 3 has been cancelled.
Claim 4 has been cancelled.
Claim 7 has been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The closest prior does not teach or reasonably suggest a medical patch comprising an adhesive composition comprising at least one salt of a basic drug and an adhesive, wherein the adhesive is a star-shaped acrylic block polymer having a star-shaped 

The closest prior art is Hasegawa et al. (Pub. No.: JP 4916200; Pub. Date: 2012-04-11, Earliest Pub. Date: 2006-04-11).  Hasegawa discloses a pressure skin adhesive material in the form of a sheet, bandage, or tape [0001], [0023] and [0077] (this reads on patch), comprising a star shaped structure with at least three chain polymers polymer portions extending radially around a mercapto residue connected to each other by a chain-shaped polymer portion having which 50 to 100% by mass of the unit is a (meth) acrylic acid alkyl ester structural unit having 7 to 17 carbon atoms [0027], wherein the chain polymer has other units derived from polymerizable monomers including methyl (meth) acrylate and ethyl (meth) acrylate

The instant invention is the first a medical patch comprising an adhesive composition comprising at least one salt of a basic drug and an adhesive, wherein the adhesive is a star-shaped acrylic block polymer having a star-shaped structure in which at least three chain polymer portions radiate from a polyvalent mercaptan residue situated at the center, wherein (meth)acrylic acid alkyl ester structural units having 7-17 carbon atoms account for 30-99.9% by mass of whole structural units of the star-shaped acrylic block polymer, and at least one of the chain polymer portions has a structural unit having a copolymer structure of polymerizable monomers comprising at least one .

Conclusion
Claims 8-11, 14, and 15are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer 





/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617